 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
Garald Barber Employment Agreement

 
This EMPLOYMENT AGREEMENT (the "Agreement") is effective as of the 1st day of
January 2011 by and between Garald Barber an individual ("Employee"), and Two
Rivers Water, LLC, a Colorado limited liability company (the "Company").
 
 
WHEREAS, the Company has determined that it is in the best interests of the
Company and its stockholders to enter into this Agreement setting forth the
rights, obligations and duties of both the Company and the Employee; and


WHEREAS, the Company wishes to assure itself of the services of the Employee for
the period hereinafter provided, and the Employee is willing to be employed by
the Company for said period, upon the terms and conditions provided in this
Agreement.


IN CONSIDERATION of the mutual covenants and promises herein contained, and
subject to the terms and conditions herein set forth, Employee and the Company
hereby agree as follows:


1. Term of Employment; Duties.


(a) The "Term of Employment" shall commence on the effective date of this
Agreement and shall continue for an initial term of one (1) years unless earlier
terminated as provided in this Agreement (the "Initial Term").  After the
Initial Term, the Term of Employment will automatically renew for successive one
(1) year terms unless and until either party delivers notice of termination to
the other within thirty (30) days of the expirations of the then current term.


(b) During the Term of Employment, the Company shall employ Employee, and
Employee shall work for the Company as President of Two Rivers Water, LLC.  In
such capacity, Employee shall perform such duties as are traditional and
customary to that position and as may be reasonably directed by the Company’s
Managing Members and officers and board of the parent company, Two Rivers Water
Company (“Two Rivers”).


(c) During the Term of Employment, except as set forth below, Employee shall
devote full time and effort to carrying out Employee's duties for the Company
hereunder, shall not engage in any activity which would be inconsistent with
such duties or with the objectives of the Business (as defined below), and shall
diligently perform Employee's obligations and discharge Employee's duties
hereunder; provided, however, nothing in this Paragraph shall prevent Employee
from devoting time to managing investments, family businesses, participating
with charitable organizations and trade groups or other similar activities. The
"Business" of the Company is to investigate, acquire, and manage business
opportunities for the Company.


           2. Compensation.  During the Term of Employment, the following
compensation and benefits shall be payable and provided to Employee:


(a) Employee shall receive from the Company an annual base salary of $120,000.00
("Base Salary"), which shall be payable in accordance with the standard practice
of the Company in the payment of salaries of its employees.   Employee’s Base
Salary shall be adjusted in accordance with other executives of the Company and
its Subsidiaries.


No less frequently than quarterly, the Base Salary and other compensation of
Employee will be reviewed and may be adjusted upward at the discretion of the
proper authority or group.


Employee shall be entitled to all granted options pursuant to the conditions of
the Two River’s 2005 Stock Option Plan and restricted stock units (RSUs) as
follows:
Award Date
Vesting Date
Type (Option/RSU)
Strike Price
No. of Shares
Oct 13 2010
Jan 15, 2012
RSU
n/a
333,333
Oct 13 2010
Jan 15, 2013
RSU
n/a
333,333
Oct 13, 2010
Jan 15, 2014
RSU
n/a
333,334



Note: Refer to the Stock Option or Restrictive Stock Unit Agreement for details
(“Stock Agreement”).   If there are any conflicts between this Agreement and the
Stock Agreement, the Stock Agreement terms and conditions prevail.


(b) Employee will be paid $150,000 as a signing bonus.  This signing bonus is
strictly contingent on the successful completion of the Boenning & Scattergood
offering and Employee agrees to remit commissions earned on the Orlando purchase
to the Company.


(c)  The Company shall provide Employee with such medical, hospitalization,
insurance, including but not limited to disability insurance, pension plan,
profit sharing and employee benefits and such other similar employment
privileges and benefits ("Benefits") as are afforded generally from time to time
to other executive employees of the Company, and paid vacation each year in
accordance to the Company’s policy and Employee Handbook.


(d) Employee shall also be eligible to participate in the Company’s Management
Incentive Plan.


(e) At the sole discretion of the Board, Employee shall receive in addition to
his Base Salary annual incentive compensation (an "Annual Bonus") in an amount
and in a form to be determined by the Board.


(f) Employee shall be entitled to receive prompt reimbursement for all pre-
approved reasonable employment-related expenses incurred by Employee, upon the
receipt by the Company of an accounting in accordance with the practices,
policies and procedures applicable to other executive employees of the Company.


3. Early Termination: Death.  Notwithstanding anything to the contrary in
Paragraph 1 hereof, if Employee dies during the Term of Employment, the Term of
Employment shall terminate.  Upon such termination, Employee's estate or
beneficiaries shall be entitled to receive any Base Salary and Benefits earned
and accrued but unpaid through the date on which his death occurs.  Employee's
estate shall receive Employee's Annual Bonus (if any), prorated for the number
of months during the fiscal year during which Employee was paid his Base Salary
("Prorated Annual Bonus").  The Prorated Annual Bonus shall be calculated and
paid in the ordinary course after completion of the fiscal year.  In addition,
Employee's family ("Family") shall continue to receive health insurance coverage
("Family Health Insurance") during such one (1) year period, to the extent
permitted by the Company's health plan contract(s), or if not permitted, as
purchased by the Company at no cost to the Family.  The parties shall have no
further obligation under this Agreement.


4. Early Termination: Disability.  Notwithstanding anything to the contrary in
Paragraph 1 hereof, if Employee has at any time been unable, by virtue of
illness or other physical or mental disability, to perform substantially and
continuously the duties assigned to Employee under this Agreement for a period
of ninety (90) consecutive days or one hundred twenty (120) calendar days out of
any period of one hundred eighty (180) consecutive calendar days during the Term
of Employment and the Board has received a medical opinion from a physician
reasonably acceptable to both the Company and the Employee that Employee remains
disabled after said period ("Disability"), then the Company shall have the right
to terminate the Term of Employment upon notice to Employee.  Upon such
termination, Employee shall be entitled to receive any Base Salary and Benefits
earned and accrued but unpaid through the date of termination, including,
without limitation, the additional disability insurance described in Paragraph
2(b) hereof.  In addition, the Employee shall have the right to receive a
Prorated Annual Bonus to the date of termination.  Employee and Family shall
continue to receive health insurance coverage during a six month period
following the date of termination, to the extent permitted by the Company's
health plan contract(s), or if not permitted, as purchased by the Company at no
cost to the Family.  The parties shall have no further obligation under this
Agreement except that Employee shall not be relieved of Employee's obligations
under Paragraph 8.


5. Early Termination: Termination by the Company for Cause.   Notwithstanding
anything to the contrary in Paragraph 1 hereof, the Term of Employment may be
terminated by the Company upon notice to Employee for "Cause."  The term "Cause"
shall mean Employee's: (a) unsatisfactory job performance as determined by a
seventy five percent (75%) or greater vote of the Company’s Board of Directors
of which the Employee’s performance is not corrected to the satisfaction of the
Board within 30 calendar days; (b)final, unappealable conviction of a felony
involving fraud, dishonesty or moral turpitude; (c) willful or intentional
violation of Paragraph 8 of this Agreement which breach is not cured within
thirty (30) days after Employee's receipt of written notice from the Company;
(d) willful or intentional material breach of this Agreement which breach is not
cured within thirty (30) days after Employee's receipt of written notice from
the Company.  Upon such termination, Employee shall be entitled to receive any
Base Salary and Benefits earned and accrued but unpaid through the date of
termination and a Prorated Annual Bonus to the date of termination.  The parties
shall have no further obligation under this Agreement except that Employee shall
not be relieved of Employee's obligations under Paragraph 8.


6. Early Termination: Termination by the Company without Cause.   Early
termination by the Company without Cause includes any termination instituted by
the Company not covered in Section 5.  In the event that the Term of Employment
is terminated by the Company without Cause, Employee shall be entitled to
receive: (a) any Base Salary and Benefits earned and accrued but unpaid through
the date of termination; (b) a lump sum cash payment (or six monthly payments
based on the Company’s financial status as determined by the CFO or CEO), net of
any applicable withholding taxes, in an amount equal to six month’s salary at
the highest base salary in effect during the twelve months prior to termination
plus the Annual Bonus paid to Employee for the last fiscal year prior to
termination prorated to the date of termination; (c) continuation of Benefits to
the extent allowed under the Company’s plans for six months from the date of
termination; and (d) notwithstanding any provision to the contrary in any plan
or agreement relating to stock options for shares of the Company, immediate
vesting of all of Employee's non-vested options for shares of the Company's
capital stock ("Accelerated Option Vesting") (collectively, the "Severance
Payments").  In the event the Company cannot, pursuant to any of its benefits
plans, pay any Benefits under such plan, Employee shall be entitled to a lump
sum payment equal to the after-tax value of such Benefits.  The parties shall
have no further obligation under this Agreement.  Employee acknowledges and
agrees that payment of Severance Payments pursuant to this Agreement shall be
conditioned upon the Company's receipt of a release, in form satisfactory to the
Company, of all claims that Employee may have against the Company, its
directors, officers, employees and/or agents and the Employee's satisfaction of
the requirements of Paragraph 8 below.


7. Early Termination: Resignation by the Employee.


(a) For Good Reason.


(i) Notwithstanding anything to the contrary in Paragraph 1 hereof, the Term of
Employment may be terminated by Employee upon notice to the Company for "Good
Reason."  For purposes of this Agreement, "Good Reason" includes the occurrence
of any of the following circumstances, without Employee's express consent: (i) a
material adverse change or material diminution in Employee's position, duties,
reporting relationships or responsibilities (as reasonably determined by
Employee in his good faith discretion); (ii) a change in the required location
of the performance of Employee's duties; (iii) a reduction in either Employee's
annual rate of Base Salary or level of participation in any non-discretionary
bonus plan for which he is eligible under Paragraph 2(c); (iv) an elimination or
reduction of Employee's participation in any benefit plan generally available to
executive employees of the Company, unless the Company continues to offer
Employee benefits substantially similar to those made available by such plan; or
(v) a breach of this Agreement by the Company which is not cured within sixty
(60) days of written notice to the Company. Employee's continued employment will
not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason; provided, however, that Employee will be
deemed to have waived his rights pursuant to the circumstances constituting Good
Reason set forth in clauses (i) through (v) of the preceding sentence if he has
not provided to the Company a notice of termination (described below) within
ninety (90) days following his knowledge of the circumstances constituting Good
Reason.


(ii) Upon such termination for Good Reason, Employee shall be entitled to
receive the Severance Payments as described in Paragraph 6 of this
Agreement.  In the event the Company cannot, pursuant to any of its benefits
plans, pay any Benefits under such plan, Employee shall be entitled to a lump
sum payment equal to the after-tax value of such benefits.  The parties shall
have no further obligation under this Agreement except that Employee shall not
be relieved of Employee's obligations under Paragraph 8.


(iii) Any termination of Employee's employment by Employee must be communicated
by written notice of termination to the Company in accordance with Paragraph 20
which notice must set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Employee's employment under this
Paragraph 7.


(b) Other than for Good Reason.  In the event that the Term of Employment is
terminated by Employee other than as set forth in Paragraph 7(a) above, Employee
shall be entitled to receive any Base Salary and Benefits earned and accrued but
unpaid through the date of termination.  The parties shall have no further
obligation under this Agreement except that Employee shall not be relieved of
Employee's obligations under Paragraph 8.


8. Confidentiality and Non-Competition.


(a) Employee acknowledges that Employee has had or shall have unlimited access
to Confidential Information (as defined below) and business methods relating to
the Company's Business and operations and that the Company would be injured and
the goodwill of the Company would be damaged if Employee were to breach the
covenants set forth in this Paragraph 8.  Employee further acknowledges that the
covenants set forth in this Paragraph 8 are reasonable in scope and
duration.  "Confidential Information" shall include, without limitation:  (i)
specific business strategies relating to the Company's Business, as its Business
is being conducted at the time of any alleged breach of this Paragraph 8; (ii)
methodologies of pricing used by the Business; (iii) customer lists; and (iv)
all other information reasonably deemed by the Company to be confidential and/or
proprietary in nature that Employee knows, or should reasonably know, is
confidential and/or proprietary.


(b) During the Term of Employment and thereafter, except as may be required by
law or necessary in connection with any dealings with any public agency or
authority, Employee shall not disclose, disseminate, divulge, discuss, copy or
otherwise use or suffer to be used, in competition with, or in a manner harmful
to the interests of, the Company, any written Confidential Information
respecting any material aspect of the Company's Business, excepting only use of
such data or information as is: (i) at the time disclosed, through no act or
failure to act on the part of Employee, generally known or available to the
public; (ii) furnished to Employee by a third party as a matter of right and
without restriction on disclosure; or (iii) required to be disclosed by court
order.  Upon termination of the Term of Employment, Employee shall return to the
Company or, at the Company's direction, destroy, any and all materials in
tangible or electronic form containing Confidential Information belonging to the
Company.


(c) During the Term of Employment and for a period of one (1) years thereafter
(except in the event this Agreement is terminated by the Company pursuant to
Paragraph 6 or this Agreement is terminated by the Employee pursuant to
Paragraph 7(a) and Employee has waived his right to collect the Severance
Payments), Employee shall not in North America, or in any international market
in which the Company is, as of the date of termination, doing business, directly
or indirectly, whether as an individual on Employee's own account, or as a
shareholder, partner, joint venturer, director, officer, employee, consultant,
creditor and/or agent, of any person, firm or organization or otherwise:


(i) own, manage, control or participate in the ownership, management or control
of, or be employed or engaged by or otherwise affiliated or associated as a
consultant, independent contractor or otherwise with, any other corporation,
partnership, proprietorship, firm, association or other business entity or
otherwise engage in any business that is engaged in, or otherwise directly
competes with, the Business of the Company or any of the Company's Subsidiaries
(as defined herein), as such Business is conducted on the date Employee ceases
to be employed by the Company, in any capacity, including as a consultant;


           (ii) solicit any person who, at the time of termination, is an
employee or officer of the Company or any Subsidiary, or a customer of the
Business of the Company or any Subsidiary (in its capacity as a customer of the
Business) to terminate his, her or its relationship with the Company or the
Business (in the case of a customer);


(iii) solicit any supplier of the Company or any Subsidiary (in its capacity as
a supplier of the Business), to refuse to do business with the Company or any
Subsidiary, or to do business on any less favorable terms than the Supplier's
previous terms with the Company or its Subsidiary, as the case may be; or


(iv) engage in disparagement (which shall not include the providing of accurate
information without invidious intent) of the Company or any Subsidiary by any
means to any person.


(d) The Company will not engage in disparagement of the Employee at any time
during employment or after employment.


(e) Notwithstanding anything herein to the contrary, Employee shall be permitted
to own shares of any class of capital stock of any publicly held corporation so
long as the aggregate holdings of Employee represent less than two percent (2%)
of the outstanding shares of such class of capital stock.


9. Change in Control.


(a) If there is a Change in Control (as defined below), Employee shall be
entitled to Accelerated Option Vesting.


(b) For purposes of this Agreement, a "Change in Control" will occur: (i) upon
the sale or other disposition to a person, entity or group (as defined for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended)
(each, a "Person") of 50% or more of the consolidated assets of the Company
taken as a whole; (ii) if any Person becomes the beneficial owner of, or has the
right to acquire (by contract, option, warrant, conversion of convertible
securities or otherwise), 50% or more of the outstanding equity securities of
the Company entitled to vote for the election of directors; and (iii) upon the
merger, consolidation or reorganization with another
corporation.  Notwithstanding anything herein to the contrary, a "Change in
Control" does not occur upon an initial public offering of the Company's equity
securities pursuant to an effective registration statement under the Securities
Act of 1933, as amended, or upon a transaction, merger, consolidation or
reorganization in which the Company exchanges or offers to exchange newly issued
or treasury shares in an amount less than 50% of the then outstanding equity
securities of the Company entitled to vote for the election of directors, for
51% or more of the outstanding equity securities entitled to vote for the
election of at least the majority of the directors of a corporation (the
"Acquired Corporation"), or for all or substantially all of the assets of the
Acquired Corporation.


(c) If all or any portion of the amount payable to Employee under this
Agreement, either alone or together with other amounts that Employee is entitled
to receive in connection with a Change in Control constitutes "excess parachute
payments," within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the "Code"), or successor provision, that are subject to the
excise tax imposed by Section 4999 of the Code (or any similar tax or
assessment), the amounts payable to Employee under this Agreement will be
increased to the extent necessary to place Employee in the same after-tax
position as Employee would have been in had no such excise tax or assessment
(including any interest or penalties thereon) been imposed on any such payment
paid or payable to Employee under this Agreement or any other payment that
Employee may receive as a result of such Change in Control.  The determination
of the amount of any such tax or assessment and the resulting amount of
incremental payment required by this Paragraph 9(c) will be made by the
independent accounting firm employed by the Company immediately prior to the
applicable Change in Control, within thirty (30) calendar days after the payment
of the amount payable to Employee under this Agreement which triggered an
incremental payment under this Paragraph 9(c), and such incremental payment will
be made within five (5) business days after the determination has been made.


10. Rights and Remedies Upon Breach.


(a) Employee expressly agrees and understands that the remedy at law for any
breach by Employee of Paragraph 8 may be inadequate and that the damages flowing
from such breach may not be readily susceptible to being measured in monetary
terms. Accordingly, it is acknowledged that upon adequate proof of Employee's
violation of Paragraph 8, the Company may be entitled, among other remedies, to
injunctive relief and may obtain a temporary restraining order restraining any
threatened or further breach. Nothing in this Paragraph 10(a) shall be deemed to
limit the Company's remedies at law or in equity for any breach by Employee of
any of the provisions of this Agreement which may be pursued or availed of by
the Company.


(b) In the event any court of competent jurisdiction determines that the
specified time period or geographical area set forth in Paragraph 8 is
unreasonable, arbitrary or against public policy, then a lesser time period or
geographical area that is determined by the court to be reasonable,
non-arbitrary and not against public policy may be enforced.


(c) In the event the Company has asserted in a formal legal action that Employee
is violating any legally enforceable provision of Paragraph 8 as to which there
is a specific time period during which Employee is prohibited from taking
certain actions or engaging in certain activities, then, in such event the
violation shall toll the running of the time period from the date of the
assertion until the violation ceases.


11. Expenses. Employee is authorized to incur reasonable expenses for carrying
out and promoting the business of the Company, including expenses for
entertainment, travel and similar items, but only in accordance with the
policies of the Company, as from time to time adopted.


12. Withholding Taxes. All payments to Employee or his beneficiary shall be
subject to withholding on account of federal, state and local taxes as required
by law.  If any payment hereunder is insufficient to provide the amount of such
taxes required to be withheld, the Company may withhold such taxes from any
other payment due Employee or his beneficiary.  In the event all cash payments
due Employee are insufficient to provide the required amount of such withholding
taxes, Employee or his beneficiary, within five (5) days after written notice
from the Company, shall pay to the Company the amount of such withholding taxes
in excess of all cash payments due Employee or his beneficiary.


13. Assignability; Binding Nature. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors, heirs (in
the case of Employee) and assigns.  No rights or obligations of the Company
under this Agreement may be assigned or transferred by the Company, except in
connection with a Change in Control where the assignee or transferee agrees, in
writing, to assume such rights and obligations of the Company under this
Agreement.  No obligations of Employee under this Agreement may be assigned or
transferred by Employee.


14. Entire Agreement. Except to the extent otherwise provided herein, this
Agreement contains the entire understanding and agreement between the parties
concerning the subject matter hereof and supersedes any prior agreements,
whether written or oral, between the parties concerning the subject matter
hereof.


15. Amendment or Waiver.  No provision in this Agreement may be amended unless
such amendment is agreed to in writing and signed by both Employee and an
authorized officer of the Company.  No waiver by either party of any breach by
the other party of any condition or provision contained in this Agreement to be
performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent
time.  Any waiver must be in writing and signed by the Employee or an authorized
officer of the Company, as the case may be.


16. Severability.  In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.


17. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of Employee's employment with the Company to the
extent necessary to the intended preservation of such rights and obligations as
described in this Agreement.


18. Governing Law.  This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Colorado, without
reference to principles of conflict of laws.


19. Arbitration.  With the sole exception of the injunctive relief contemplated
by Paragraph 10(a), any controversy or claim arising out of any aspect of the
relationship of the parties hereto, will be settled by binding arbitration in
Denver, Colorado by a panel of three arbitrators in accordance with the
Commercial Arbitration Rules of the American Arbitration Association.  Judgment
upon any arbitration award may be entered in any court having jurisdiction
thereof and the parties consent to the jurisdiction of the courts of the State
of Colorado for this purpose.


20. Notices.  Any notice given to either party shall be in writing and shall be
effective when given, and shall in any event be deemed to be given upon receipt,
or if earlier, (a) five (5) days after deposit with the U.S. Postal Service or
other applicable postal service, if delivered by first class mail, postage
prepaid, (b) upon delivery, if delivered by hand, (c) one (1) business day after
the business day of deposit with Federal Express or similar overnight courier,
freight prepaid or (d) one (1) business day after the business day of facsimile
transmission, if delivered by facsimile transmission with copy by first class
mail, postage prepaid, and shall be duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently give such notice of:
If to the Company, to:
2000 S Colorado Blvd.
Annex Ste. 200
Denver CO  80222


If to Employee, to:
9040 Strand Way
Colorado Springs CO  80920


21. Headings.  The headings of the Paragraphs contained in this Agreement are
for convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.


22. Counterparts; Facsimile Signatures.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.  This Agreement may be
executed by facsimile signature and the facsimile signature of any party shall
constitute and original in all respects.


IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this instrument on the date first above written.




/s/ Garald Barber




/s/ Wayne Harding, CFO
Two Rivers Water Company


 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------